Citation Nr: 1330193	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic skin disorder, to include acne vulgaris. 

2.  Entitlement to service connection for a chronic skin disorder (claimed as the residuals of a staph infection). 



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lopez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran requested a Board hearing on his VA Form 9, but subsequently withdrew the request through his representative in a written statement dated in May 2013. 

The issue of entitlement to service connection for a chronic skin disorder (claimed as the residuals of a staph infection) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1981, the RO denied service connection for acne vulgaris based on the finding that the disorder preexisting the Veteran's active service and was not aggravated by that service.

2.  New evidence associated with the claims file since the July 1981 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a chronic skin disorder or raises a reasonable possibility of substantiating that claim. 




CONCLUSIONS OF LAW

1. The July 1981 RO rating decision that denied entitlement to service connection for acne vulgaris is final. 38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2. New and material has been presented to reopen the claim of entitlement to service connection for a chronic skin disorder, to include acne (claimed as residuals of a staph infection).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for residuals of a staph infection, the issue, as characterized on the title page of this decision, and for the reasons explained below, has been framed to include the issue of whether new and material evidence has been presented to reopen the service connection claim for a chronic skin disorder, to include acne (claimed as residuals of a staph infection).

In October 1980, the Veteran submitted a claim of entitlement to service connection for acne vulgaris, which, he stated, had been aggravated by active service.  The RO issued a decision in July 1981 that denied the Veteran entitlement to service connection for acne vulgaris on the basis that the condition pre-existed active service and that there was no evidence that the condition was aggravated by active service.  The Veteran did not appeal the July 1981 rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a).  

In July 2009, the Veteran submitted a claim of entitlement to service connection for a staph infection. He subsequently identified the residual of the claimed staph infection as a current acne condition.  

In Boggs v Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Veterans' Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

The Board finds that the present claim turns on essentially the same history, factual bases and diagnoses as were considered in the prior final rating decision of July 1981 because it all relates to the Veteran's acne condition.  The threshold question of whether new and material evidence had been submitted must be addressed.  However, as the matter is being reopened and remanded for development, there is no prejudice to the Veteran in recharacterizing the issue.

I.  Duties to Notify and to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for residuals of a staph infection, such deficiencies are moot as the Board is reopening and remanding the claim herein.  

II. Merits of the Claims

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

The RO in July 1981 denied the Veteran's acne disorder claim because it pre-existed active service and because there was no evidence that the condition was aggravated by active service.  The evidence considered at that time included the Veteran's service treatment records and his personal assertion that his skin condition was aggravated by the tropical environment where he served.  Although he was notified of the denial that same month, the Veteran did not initiate an appeal of this denial.  He also did not submit any new and material evidence with respect to his claim within the applicable one year period.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The July 1981 decision is thereby final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The new evidence added to the record after the final July 1981 rating decision includes the Veteran's statement that he was treated for the acne condition at a VAMC in 1980 and 1981 due to the increased severity of the condition.  He also argues that there was a correlation between his acne outbreak and an infection that he experienced in service.  He says that he has unsuccessfully treated his acne condition with several different types of scrubs, antibiotic therapy, and compresses to try to get rid of the condition.

The Board finds that this evidence is new because it has not been previously submitted and that it is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim.  The Board finds that it is material because it relates to an unestablished fact necessary to substantiate the claim, i.e., it tends to prove that the Veteran's acne condition had its initial onset in service or was otherwise aggravated in or by service, and it raises a reasonable possibility of substantiating the claim.  Because new and material evidence has been received, the claim of entitlement to service connection for a chronic skin disorder, to include acne (claimed as residuals of a staph infection) is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a chronic skin disorder, to include acne (claimed as residuals of a staph infection) is reopened.  To this extent only, the appeal is granted. 




(CONTINUED NEXT PAGE)

REMAND

Governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  Id.  

Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  See 38 U.S.C.A. § 1111 (West 2002); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").

The Veteran's service enlistment examination is not included with his service treatment records.  Such was also noted in the July 1981 decision.  However, since there are other records missing from the Veteran's service treatment records, to include the report of a discharge examination, and it is consistent with his active duty service that he would have undergone an entrance examination, the Board concludes that the entrance examination is missing from the record.  Where an entrance examination is lost or missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

That said, the Board's attention is also drawn to reports in the service treatment records that make reference to the Veteran having problems with acne prior to service.  This then triggers the questions of whether there is there is clear and unmistakable evidence that acne preexisted the Veteran's service and, if so, whether there is clear and unmistakable evidence that the acne condition was not aggravated beyond its natural progression by his service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide him an examination for a medical nexus opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board finds the Veteran competent with respect to his statements regarding the onset of his skin condition (acne) and his continuing efforts to treat his acne condition.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran has not yet been afforded an examination of his acne condition, and an etiological opinion has not been obtained.  Under these circumstances, the Board finds that the Veteran shall be afforded an examination and that an etiological opinion shall be obtained.  McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file, all VA treatment records since 2009 pertinent to the Veteran's claim on appeal. 

2.  The Veteran shall be afforded an examination by a dermatologist.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate in the examination report that the claims file was in fact made available for review in conjunction with the examination.  Following the claims file review, physical examination, and interview of the Veteran, the examiner shall provide an opinion as to the following questions:  

a. Is there clear and unmistakable "undebatable" evidence that the Veteran's acne condition pre-existed his active service?
b. If the answer to the first question is in the affirmative, is there evidence that the Veteran's acne increased in severity during his active service.
c. If the Veteran's preexisting acne increased in severity or worsened while he was in service, is there clear and unmistakable "undebatable" evidence that the acne condition was not aggravated beyond its normal progression during active service or due to active service.
d. If the Veteran's preexisting acne condition is shown to have been aggravated during or by his active service, is it at least likely as not that his present skin disorder is etiologically related to the in-service skin problems.
e. If the answer to question (a) is in the negative (i.e., that the acne condition did not preexist service), is at least as likely as not (a 50% or greater probability) that the Veteran's acne condition had its onset in service or was otherwise caused by his active service.    

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he shall be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered. The Veteran and his representative shall be given an opportunity to respond to the SSOC.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


